Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
  Applicant's arguments comply with 37 CFR 1.111(c) because they amend claims 1 and 19 to include the allowable subject matter in claim 18.

Allowable Subject Matter
Reference 1: Zhai (US 2016/0315071).
Regarding claim 1, Zhai teaches an electronic component module in fig. 3A or 10, comprising:
an electronic component (172);
a resin structure (182) that covers at least a portion of the electronic component; a through wire (170) that extends through the rosin structure in a predetermined direction (refer to the vertical direction); and
a wiring layer (195 in fig. 9A) that electrically connects the electronic component to the through wire and includes a portion located between the electronic component and the through wire in plan view in the predetermined direction (refer to the top view of fig. 9A or refer to bottom view up of fig. 10);

Zhai does not teach “the resin layer covers at least a portion of a surface of the resin structure and at least a portion of a first principal surface of the electronic component.”
Regarding claim 19, Zhai teaches an electronic component module in fig. 3A or 10, comprising:
an electronic component (172);
a resin structure (182) that covers at least a portion of the electronic component; a through wire (170) that extends through the rosin structure in a predetermined direction (refer to the vertical direction); and
a wiring layer (195 in fig. 9A) that electrically connects the electronic component to the through wire and includes a portion located between the electronic component and the through wire in plan view in the predetermined direction (refer to the top view of fig. 9A or refer to bottom view up of fig. 10);
wherein the wiring layer (195) includes a protruding portion that protrudes in the predetermined direction between the electronic component and the through wire.
Claims 1-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an electronic component module, comprising: “… a resin layer between the wiring layer and the electronic component, and between the wiring layer and the resin structure; wherein the wiring layer includes a protruding portion that protrudes in the predetermined direction between the electronic component and the through wire; and the resin layer covers at least a portion of a surface of the resin structure and at least a portion of a first principal surface of the electronic component” in combination of all of the limitations of claim 1. Claims 2-17 include all of the limitations of claim 1.
Regarding claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an electronic component module, comprising: “… a boundary between a first principal surface of the electronic component and a lateral surface of the electronic component is not covered by the resin structure; and Application No. 16/684,826 March 30, 2021 Reply to the Office Action dated January 6, 2021 Page 7 of 13 the resin layer covers at least a portion of a surface of the resin structure, at least a portion of the first principal surface of the electronic component, and at least a portion of the lateral surface of the electronic component” in combination of all of the limitations of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818